TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00322-CV


Rafael Pinedo, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GV-09-000472, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		By letter dated July 20, 2010, this Court's clerk informed appellant Rafael Pinedo
that he had failed to pay or make arrangements to pay for the clerk's record, and that his failure to
do so could result in dismissal of his appeal.  He has not filed a response in this Court, nor have we
received notice that he has paid or made arrangements to pay for the clerk's record.  We dismiss this
appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   September 10, 2010